Ernest Reeves was indicted in Lucas County under 13104 GC., on a charge of fraud, the indictment charging Reeves of “unlawfully, with intent to defraud did obtain - - $1017.60 of personal property”. The judgment of the Common Pleas pursuant to the overruling of a demurrer to the indictment and a motion to quash the same, upon a verdict by the jury fixing the value of the property obtained at $35 was affirmed by the Court of Appeals.
Attorneys — G. A. Bassett and O. S. Brumhack, Toledo, for Reeves; C. C. Crabbe, Columbus, and R. R. Stewart, Toledo, for State.
Reeves in the Supreme Court contends:
1. That the indictment did not contain a description of the property and was therefore insufficient.
2. That the court erred in its charge to the jury by saying the value of the property is unimportant.
3. That the court erred in the admission of evidence.